              Case 1:19-cv-01068-JRN Document 27 Filed 08/22/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

ROBERT BRAMLETT, MELANY                            §
BRAMLETT, SHERRI ENSOR, and                        §
MARSHA MAXWELL,                                    §
                                                   §
Plaintiffs,                                        §
                                                   §       Case No.: 1:19-cv-1068-JRN
v.                                                 §
                                                   §
HOURGLASS MANAGEMENT                               §
CORPORATION AND INNOVATIVE                         §
FUNDING SERVICES CORPORATION,                      §
                                                   §
Defendants.                                        §

     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO QUASH AND FOR
      PROTECTIVE ORDER AND REQUEST FOR EXPEDITED CONSIDERATION

TO THE HONORABLE COURT:

        Defendants filed a response (Document 26) to Plaintiffs’ motion (Document 25) in which

they continue to repeat the falsehood that the Plaintiffs’ “concerns with COVID-19 are not as

sincere as originally represented to Defendants,” but the response fails to engage with any of the

arguments made in the motion.

        In their motion, Plaintiffs argued that there is no logical basis for claiming that being in

the same room as another person is inconsistent with being concerned about the transmission of

COVID-19. The closest that Defendants come to responding to that is claiming that “if Ms.

Ensor and Ms. Maxwell truly had legitimate COVID-19-related health concerns that prohibited

in-person depositions, Ms. Ensor and Ms. Maxwell would not have been sharing an interior

space without wearing any personal protective equipment, a situation that greatly increases the

risk of viral transmission and the spread of COVID-19.” Defs.’ Resp. at 2–3. Defendants do not

cite any authority in support of this factual assertion.
             Case 1:19-cv-01068-JRN Document 27 Filed 08/22/20 Page 2 of 4




           It appears that the Defendants’ main source for this claim is 20/20 hindsight. On the date

of Ms. Ensor’s deposition (May 19, 2020), the CDC’s guidance for having one unrelated person

at one’s home was to “Stay at least 6 feet (about 2 arms’ length) from other people.” CDC, HOW

TO            PROTECT           YOURSELF            &          OTHERS,            available        at

https://web.archive.org/web/20200519002141/https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/prevention.html (version published on May 19, 2020). At that time,

the CDC only recommended that people wear face coverings “when they have to go out in

public, for example to the grocery store or to pick up other necessities.” Id. Ms. Ensor and Ms.

Maxwell did what the public health authority was recommending at that time.

           Defendants also wholly refuse to confront the fact, emphasized in Plaintiffs’ motion, that

the CEOs of both Defendants also asked for remote depositions because of COVID-19 concerns

and also have been in the same indoor space as other, unrelated people. This fact means that

either (1) Defendants’ arguments about the sincerity of Ms. Ensor’s and Ms. Maxwell’s health

concerns are meritless, or (2) both of Defendants’ CEOs are “guilty” of the same transgression as

Ms. Ensor and should also have their depositions redone. Defendants did not advise the Court

about which of those two alternatives they believe is correct, but those are the only two

possibilities.

           In addition to filing a “response” that does not respond to the arguments in the motion,

the Defendants have continued what is becoming a pattern of misrepresenting facts in Court

filings.     Defendants claim that “the original agreement between the parties [was] that, in

exchange for taking remote depositions, Ms. Ensor and Ms. Maxwell would not be in the room

during the other parties’ depositions.” Defs.’ Resp. at 7. That claim is false.




                                                                                               Page 2
            Case 1:19-cv-01068-JRN Document 27 Filed 08/22/20 Page 3 of 4




        The truth is that the parties spent an inordinate amount of time negotiating the conditions

for remote depositions. See Exhibit 1, at 2–4. At the conclusion of that process, counsel for

Defendants drafted the template remote deposition notice containing all the parties’ agreements.

Exhibit 1, at 1; Exhibit 2 (attachment to Exhibit 1). The agreements included the following:

“The parties agree that there will be no individuals present at the deposition, either

remotely or in the same room as the deponent, except for the parties’ counsel and necessary

staff, the Court Reporting Services, and the other parties.” Exhibit 2 (emphasis added). 1

        To sum up, the Plaintiffs’ motion should be granted, and Ms. Ensor should be protected

from a second deposition. However, if the Court orders that Defendants may depose her twice,

there is no basis to prohibit other Plaintiffs from being in the room with her. Further, if the Court

orders that Defendants may re-depose Ms. Ensor, Plaintiffs request the opportunity to re-depose

Mr. Shoemaker and Ms. Pierson, Defendants’ CEOs, for the same reasons argued in Defendants’

response.


                                                     Respectfully Submitted,

                                                     /s/ Matt Bachop
                                                     Matt Bachop
                                                     TBN: 24055127
                                                     mbachop@ddollaw.com
                                                     DEATS DURST & OWEN, PLLC.
                                                     707 West 34th Street, Suite 3
                                                     Austin, Texas 78705
                                                     (512) 474-6200
                                                     (512) 474-7896 – Fax

                                                     ATTORNEY FOR PLAINTIFFS



1
 As referred to in Exhibit 4 to Plaintiffs’ motion (on page 2), the Defendants later tried to falsely claim that the
parties agreed not to have other parties in the room during remote depositions by unilaterally drafting a new
deposition notice that claimed that the parties agreed to that. Of course, that is not how agreements work. This is
yet another example of the Defendants playing fast and loose with the truth.


                                                                                                             Page 3
         Case 1:19-cv-01068-JRN Document 27 Filed 08/22/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been served
on counsel for Defendants, Kayla D. Dreyer, kayla.dreyer@lewisbrisbois.com, Alice Conway
Powers, alice.powers@lewisbrisbois.com, LEWIS BRISBOIS BISGAARD & SMITH LLP, 1700
Lincoln Street, Suite 4000, Denver, Colorado 80203, Fax: (303) 861-7767, by the Court’s
CM/ECF system on this 22nd day of August, 2020.

                                                   /s/ Matt Bachop
                                                    Matt Bachop




                                                                                          Page 4
